Title: To Thomas Jefferson from Jones & Howell, 8 January 1807
From: Jones & Howell
To: Jefferson, Thomas


                        
                     Respected Friend
                     
                            Philadila. 8th Jan’y 1807
                        
                        Your Favor of 5th Inst Covering Check on the Bank US for 28125/100 is reced and is to your Credit
                  We are respectfully your friends
                        
                            Jones & Howell
                     
                        
                    